Title: From George Washington to Thomas Walker, 11 November 1755
From: Washington, George
To: Walker, Thomas



To Mr Commissary Walker.
[Williamsburg, 11 November 1755]

You are hereby ordered to proceed with the utmost dispatch to Winchester, where you will receive the Orders left there by me, which you are, as soon as possible, to execute. The Cattle I shall leave entirely to you; to order up altogether or in small droves, as you shall think proper. You are to set up Advertisements, at all the most public places convenient to the Fort, for the Inhabitants to bring in all the Pork they can spare, and that they will be allowed the market price; and ready money for any

Quantity. You are then to proceed to the Fort, where the Beeves and Hogs are to be killed, with all convenient dispatch; and you are to see that they are well salted and packed up in the Barrels, which you are to have made for that purpose. The Salt is to be forwarded to the Fort with the utmost dispatch from Winchester, or other places where it is lodged. Given &c. at Williamsburg November 11th 1755.
